Citation Nr: 0928691	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lateral collateral ligament laxity of the left knee.

2.  Entitlement to an increased evaluation in excess of 10 
percent for severe tricompartment degenerative joint disease 
of the left knee.


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from November 1990 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO)which, in pertinent part, continued the 10 percent 
evaluation for lateral collateral ligament laxity of the left 
knee and the 10 percent evaluation for severe tricompartment 
degenerative joint disease of the left knee.  

In a June 2008 rating decision, the RO increased the 
evaluation for the Veteran's lateral collateral ligament 
laxity of the left knee to 20 percent, effective February 28, 
2007.  As this 20 percent rating is less than the maximum 
available benefit, it does not abrogate the pending appeal. 
AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board 
will proceed with appellate review of the propriety of the 
assigned ratings.

In December 2008, the Board received an additional private 
treatment record, dated October 2008, from the Veteran.  This 
document was submitted without a waiver of initial RO 
consideration.  However, since the Veteran submitted a waiver 
in June 2009, the Board finds that appellate review may 
proceed at the present time.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
medical evidence of record demonstrates that the Veteran's 
service-connected lateral collateral ligament laxity of the 
left knee is characterized by no more than moderate 
subluxation or lateral instability and palpable effusion.

2.  Throughout the rating period on appeal, the competent 
medical evidence of record demonstrates that the Veteran's 
service-connected severe tricompartment degenerative joint 
disease of the left knee is characterized by painful motion, 
with no worse than 60 degrees of flexion and full extension.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for collateral ligament laxity of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 
5257 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for severe tricompartment degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, DCs 5003, 5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

Here, the Veteran was sent two notice letters in March 2007, 
before the adverse decisions on appeal, that provided 
information at to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the 
letters explained how VA determines disability ratings and 
effective dates.  

The above letters did not comply with the specific 
requirements of Vazquez-Flores v. Peake.  Compliant notice 
was subsequently issued, in May 2008.  Although this 
communication followed the adverse determination on appeal, 
there was a readjudication of the case, in June 2008, curing 
the timing defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

Based on the foregoing, the Board concludes that no 
additional development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran's co-workers' statements 
in support of the claims are of record.  Moreover, the 
Veteran's private medical records are of associated with the 
claims file.  

The Veteran was also afforded multiple VA examinations for 
his claims on appeal in April 2007, March 2008, and April 
2008.  The April 2008 and March 2008 VA examination reports 
clearly state that the Veteran's claims file was available 
for review.  The April 2007 VA examiner reviewed the 
Veteran's subjective history and clinical findings, and 
rendered an opinion.  In all regards, the examination reports 
are found to be thorough and adequate.

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Decision

Service connection for left knee dislocation with ruptured 
posterior cruciate and lateral collateral ligament of the 
left knee was granted in a December 1993 rating decision.  A 
10 percent evaluation was assigned, effective November 10, 
1993, under 38 C.F.R. § 4.71a, DC 5257 (2008).  In April 
1996, the RO increased the 10 percent evaluation to 20 
percent for his left knee disability, effective August 29, 
1995 under 38 C.F.R. § 4.71a, DC 5010-5257 (2008).  In July 
2007, the RO separated and continued ratings of 10 percent 
for lateral collateral ligament laxity of the left knee under 
38 C.F.R. § 4.71a, DC 5257 and 10 percent for disability now 
characterized as severe tricompartment degenerative joint 
disease of the left knee, which previously included left knee 
dislocation with ruptured posterior cruciate.  The separate 
10 percent evaluations was granted under DC 5010-5260.  Then, 
in a June 2008 rating action, the RO increased the award for 
lateral collateral ligament laxity to 20 percent, effective 
back to February 28, 2007, the date of the claim that 
initiated the instant appeal.  The Veteran claims that his 
service-connected left knee disability is worse than the 
current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate DCs 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case, the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Lateral Collateral Ligament Laxity of the Left Knee 

As previously stated, the Veteran's left knee disability has 
been rated under 38 C.F.R. § 4.71a, DC 5257 for lateral 
collateral ligament laxity of the left knee.  Throughout the 
rating period on appeal, a 20 percent evaluation is in 
effect.

DC 5257, which contemplates knee impairment characterized by 
recurrent subluxation or lateral instability, affords a 10 
percent disability rating for slight impairment.  A 20 
percent rating is warranted for moderate impairment.  
Finally, a 30 percent rating is warranted for severe 
impairment.

In April 2007, the Veteran reported to a VA examination.  He 
complained of instability problems in the left knee.  
Objectively, the examiner noted tenderness to palpation of 
the medial and lateral joint line, two millimeters of lateral 
collateral ligament laxity present, and a positive medial 
McMurray's sign.  The examiner also stated the patellar 
compression test was positive with crepitus and pain.  There 
was no posterior, anterior, or medial cruciate ligament 
laxity, and no medial collateral ligament laxity.  

The Veteran was afforded another VA examination in March 
2008.  At that time he reported wearing a knee brace on 
occasion, but remarked that it did not help much.  
Objectively, there was tenderness on the medial lateral joint 
line, positive McMurray's sign and negative Lachman's test.  
The examiner also noted a lot of crepitus was present.  

In April 2008, the Veteran again underwent VA examination and 
the examiner noted the Veteran has palpable effusion and 
moderate medial collateral laxity. 

The Veteran underwent private examinations in May 2008 and 
October 2008, which revealed tibiofemoral subluxation and 
muscle atrophy.

Again, to achieve the next-higher 30 percent evaluation under 
DC 5257, the evidence must show severe impairment 
characterized by subluxation or lateral instability.  The 
objective findings as noted above are deemed to reflect no 
more than moderate impairment.  Indeed, the April 2007 
examination, while showing some laxity, also indicated normal 
testing for posterior, anterior, and medial cruciate ligament 
laxity, as well as medial collateral laxity.  Moreover, 
Lachman's test was negative upon VA examination in March 
2008, and the most recent examination showed medial 
collateral laxity, but noted that it was moderate in degree.  

The Board acknowledges the Veteran's contentions, raised in 
his substantive appeal, that muscle atrophy was not recorded 
or considered in evaluating his disability.  However, the 
April 2008 VA examination report clearly lists measurements 
of the left and right quadriceps, revealing a 2-inch deficit 
on the left.  However, for the reasons discussed above, his 
disability picture is still found to most nearly approximate 
the current 20 percent rating with respect to his left knee 
instability.

The Board has also considered whether any alternate 
diagnostic codes enable a higher evaluation for the Veteran's 
left knee ligament laxity.  In this regard,  
38 C.F.R. § 4.71a, DC 5258 (2008) evaluates semilunar or 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  However, this code 
section affords a maximum benefit of 20 percent, and this 
cannot serve as a basis for an increased rating here.  There 
are no other relevant diagnostic codes that could afford a 
higher evaluation here.  
 
In sum, there is no support for an evaluation in excess of 20 
percent for the Veteran's lateral collateral ligament laxity 
of the left knee over any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Degenerative Joint Disease of the Left Knee 

The Veteran is claiming entitlement to an initial rating in 
excess of 10 percent for severe tricompartment degenerative 
joint disease of the left knee.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for this claim on appeal.  
The RO assigned a separate 10 percent rating under DC 5010 in 
recognition of the fact that there is some painful motion of 
the left knee.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitation exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2008).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).  Under DC 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5260 (2008).  Under DC 
5261, extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5261 (2008).

Considering the evidence of record in light of the stated 
above criteria, the Board finds that the Veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under DC 5010, and does not warrant a higher evaluation.  

During the April 2007 VA examination, the Veteran stated that 
his left knee pain had gotten worse over the past six months, 
averaging about 5-6/10 in intensity.  He could only walk or 
stand for about 20 minutes at a time.  He admitted that he 
could still mow his lawn and do routine household maintenance 
and repair; however, the pain made it difficult for him to 
perform his job as a physician's assistant during long 
neurosurgical procedures.  The Veteran also said that use of 
a medical compartment unloading brace for the last two months 
had been very beneficial.  On physical examination, the 
examiner noted tenderness to palpation of the medial and 
lateral joint line.  Range of motion testing of the left knee 
revealed flexion of 98 degrees with pain and extension to 0 
degrees.  Upon multiple cycles of repetitive motion, there 
was no increased pain, loss of motion, weakness, 
fatigability, or incoordination.  The examiner assessed the 
Veteran's disability as severe tricompartment degenerative 
joint disease of the left knee.

During the March 2008 VA examination, the Veteran complained 
of dull to sharp pains averaging about 7-8/10 in intensity.  
His pain was aggravated by climbing one step.  He explained 
that his left knee swelled frequently and interfered with his 
daily activities, especially when walking or standing.  On 
physical examination, the examiner noted tenderness on the 
medial lateral joint line and that the Veteran had 2/5 
strength in his left leg versus 5/5 strength in the right 
leg, and considerable crepitus was present.  Range of motion 
testing of the left knee revealed flexion of 80 degrees with 
pain and extension to -10 degrees.  Upon repetitive movement, 
active range of motion did not produce any incoordination or 
fatigue, but did produce some weakness.  The examiner 
concurred with the previous diagnosis and added genu varum 
deformity. 

During the April 2008 VA examination, the examiner noted the 
Veteran had at least a 50 percent decrease in strength of the 
left leg compared to the right leg.  Range of motion testing 
of the left knee revealed flexion of 60 degrees with pain and 
extension limited to 0 degrees.  Upon modest repetitive 
motion, the examiner also noted no change in range of motion, 
coordination, fatigue, endurance, or pain level.  The 
examiner diagnosed the Veteran with traumatic arthritis of 
the left knee.  

Moreover, in the May 2008 and October 2008 private 
examinations, the Veteran's left knee flexion was limited to 
75 degrees and extension limited to 5 degrees.  The examiners 
noted significant swelling and severe pain at times.   

The above findings do not support a rating in excess of 10 
percent under DC 5260, for limitation of flexion, even when 
considering additional functional limitation per DeLuca.  
Furthermore, while the April 2008 VA examination appears to 
indicate a 10 degree loss of extension, this is commensurate 
with a 10 percent evaluation under DC 5261 and does not 
warrant a rating in excess of that amount.  Again, repetitive 
motion did not lead to further reduction in range of motion.  
The Board does recognize the Veteran's complaints of reduced 
activity tolerance, as noted in his substantive appeal, and 
acknowledges the observations of his painful left knee made 
by co-workers.  Nevertheless, the objective evidence does not 
reveal a disability picture that more closely approximates 
the next-higher 20 percent evaluation based on limitation of 
motion.

Furthermore, the Board has considered whether assignment of a 
separate rating is possible pursuant to VAOPGCPREC 9-2004 
(September 17, 2004).  That General Counsel opinion held that 
a claimant who had both limitation of flexion and limitation 
of extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  As 
such, if the evidence of record reflects compensable loss of 
both flexion and extension of the right leg, the Veteran 
would be entitled to the combined evaluation under DCs 5260 
and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

The medical findings of record, as detailed previously, do 
not establish loss of both flexion and extension to a 
compensable degree.  Accordingly, a separate rating cannot be 
awarded under VAOPGCPREC 9-2004.

The Board concludes that the preponderance of evidence 
supports a finding that the Veteran's service-connected 
severe tricompartment degenerative joint disease of the left 
knee warrants no more than a 10 percent disability evaluation 
throughout the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
left knee disability, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders.  
Moreover, while his knee disability makes his job as a 
physician's assistant difficult, due to his inability to 
stand for prolonged periods, the evidence nevertheless fails 
to show marked interference with employment. In the absence 
of any additional factors, the RO's failure to consider or to 
refer this issue for consideration of an extraschedular 
rating was not prejudicial.
 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lateral collateral ligament laxity of the left knee is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
severe tricompartment degenerative joint disease of the left 
knee is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


